valeritaslogoa02.jpg [valeritaslogoa02.jpg]




Valeritas Holdings, Inc. Amended and Restated 2016 Incentive Compensation Plan
Amended and Restated Notice of Grant of Stock Option






ARTICLE ONE: GENERAL PROVISIONS


I.
PURPOSE OF THE PLAN



This Amended and Restated 2016 Incentive Compensation Plan is intended to
promote the interests of Valeritas Holdings, Inc., a Delaware corporation, by
providing eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.
II.
STRUCTURE OF THE PLAN



A.
The Plan shall be divided into three separate equity incentive programs:

–
the Discretionary Grant Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock or stock appreciation rights tied to the value of such Common
Stock;



–
the Stock Issuance Program under which eligible persons may, at the discretion
of the Plan Administrator, be issued shares of Common Stock pursuant to
restricted stock awards, restricted stock units or other stock-based awards
which vest upon the completion of a designated service period or the attainment
of pre-established performance milestones, or such shares of Common Stock may be
issued through direct purchase or as a bonus for services rendered the
Corporation (or any Parent or Subsidiary); and



–
the Incentive Bonus Program under which eligible persons may, at the discretion
of the Plan Administrator, be provided with incentive bonus opportunities
through performance unit awards and special cash incentive programs tied to the
attainment of pre-established performance milestones.



B.
The provisions of Articles One and Five shall apply to all incentive
compensation programs under the Plan and shall govern the interests of all
persons under the Plan.



III.ADMINISTRATION OF THE PLAN


A.
The Plan shall be administered and interpreted by a committee consisting of
members of the Board, which shall be appointed by the Board (the “Committee”).
The Committee shall consist of two or more persons who are “outside directors”
as defined under section 162(m) of the Code, and related Treasury regulations,
“non-employee directors” as defined under Rule 16b-3 under the 1934 Act, and
“independent directors” as determined in accordance with the independence
standards established by the Stock Exchange on which the Common Stock is at the
time primarily traded. However, the Board may ratify or approve any Awards as it
deems appropriate, and the Board shall approve and administer all Awards made to
non-






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




employee directors. The Committee may delegate authority to one or more
subcommittees, as it deems appropriate. To the extent the Board, the Committee
or a subcommittee administers the Plan, references in the Plan to the “Plan
Administrator” shall be deemed to refer to the Board, the Committee or
subcommittee.


B.
Members of the Committee shall serve for such period of time as the Board may
determine and may be removed by the Board at any time.



C.
The Plan Administrator shall, within the scope of its administrative functions
under the Plan, have full power and authority (subject to the provisions of the
Plan) to establish such rules and regulations as it may deem appropriate for
proper administration of the Discretionary Grant, Stock Issuance and Incentive
Bonus Programs and to make such determinations under, and issue such
interpretations of, the provisions of those programs and any outstanding Awards
thereunder as it may deem necessary or advisable. Decisions of the Plan
Administrator within the scope of its administrative functions under the Plan
shall be final and binding on all parties who have an interest in the
Discretionary Grant, Stock Issuance and Incentive Bonus Programs under its
jurisdiction or any Award thereunder.



D.
Service on the Committee shall constitute service as a Board member, and the
members of the Committee shall accordingly be entitled to full indemnification
and reimbursement as Board members for their service on the Committee. No member
of the Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any Award made thereunder.



IV.ELIGIBILITY


A.
The persons eligible to participate in the Plan are as follows:



(i)
Employees;



(ii)
non-employee members of the Board or the non-employee members of the board of
directors of any Parent or Subsidiary; and



(iii)
consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).



B.
The Plan Administrator shall have full authority to determine, (i) with respect
to Awards made under the Discretionary Grant Program, which eligible persons are
to receive such Awards, the time or times when those Awards are to be made, the
number of shares to be covered by each such Award, the time or times when the
Award is to become exercisable, the vesting schedule (if any) applicable to an
Award, the maximum term for which such Award is to remain outstanding and the
status of a granted option as either an Incentive Option or a Non-Statutory
Option, (ii) with respect to Awards made under the Stock Issuance Program, which
eligible persons are to receive such Awards, the time or times when the Awards
are to be made, the number of shares subject to each such Award, the vesting and
issuance schedule (if any) applicable to the shares which are the subject of
such Award and the cash consideration (if any) payable for those shares, and
(iii) with respect to Awards under the Incentive Bonus Program, which eligible
persons are to receive such Awards, the time or times when the Awards are to be
made, the performance objectives for each such Award, the amounts payable at






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




designated levels of attained performance, any applicable service vesting
requirements, the payout schedule for each such Award and the form (cash or
shares of Common Stock) in which the Award is to be settled.


C.
The Plan Administrator shall have the absolute discretion to grant options or
stock appreciation rights in accordance with the Discretionary Grant Program, to
effect stock issuances and other stock-based awards in accordance with the Stock
Issuance Program and to grant incentive bonus awards in accordance with the
Incentive Bonus Program.



V.STOCK SUBJECT TO THE PLAN


A.
The stock issuable under the Plan shall be shares of authorized but unissued or
reacquired Common Stock, including treasury shares and shares repurchased by the
Corporation on the open market. Subject to adjustment as provided in Section
V.G, effective as of the effectiveness of that certain registration statement
(SEC No. 333-215897) (the “Registration Statement”), the number of shares of
Common Stock available for issuance under the Plan shall equal 2,116,007 shares,
which shall be comprised of: (i) the initial share reserve under the Plan of
375,000 shares (as adjusted to reflect a reverse stock split of the Common
Stock, effective as of March 15, 2017), plus (ii) 65,583 shares (as adjusted to
reflect a reverse stock split of the Common Stock, effective as of March 15,
2017) added to the share reserve in January 2017 pursuant to the evergreen
provision under Section V.B (plus the number of shares of Common Stock added
each year under such evergreen provision under Section V.B), plus (iii) an
additional number of shares of Common Stock such that the aggregate shares
reserved under the Plan is equal to 18% of the shares of Common Stock
outstanding as measured as of the effectiveness of the Registration Statement,
taking into account for this purpose conversion of shares of preferred stock
into shares Common Stock and including any stock options outstanding and shares
reserved for issuance under the Plan (inclusive of this 18% increase), plus (iv)
if the underwriters exercise their option to purchase additional shares of
Common Stock within 30 days following the effectiveness of the Registration
Statement (the “Option Exercise Date”), then such additional shares of Common
Stock such that the aggregate shares reserved under the Plan shall be equal to
18% of the shares of Common Stock outstanding as measured as of the Option
Exercise Date, taking into account for this purpose conversion of shares of
preferred stock into shares of Common Stock and including any stock options
outstanding and shares reserved for issuance under the Plan (inclusive of this
18% increase).



B.
Following the Underwriting Date, the number of shares of Common Stock available
for issuance under the Plan shall automatically increase on the first trading
day in January each calendar year during the term of the Plan, beginning on the
first trading day in January of the first calendar year following the
Underwriting Date, by an amount equal to four percent (4%) of the total number
of shares of Common Stock outstanding as measured as of the last trading day in
the immediately preceding calendar year, but in no event shall any such annual
increase exceed 1,058,003 shares.



C.
Subject to adjustment as provided in Section V.G, the maximum number of shares
of Common Stock that may be issued pursuant to Incentive Options granted under
Plan shall not exceed 2,116,007 shares. Such share limitation shall
automatically be increased on the first trading day in January each calendar
year, beginning on the first trading day in January of the calendar year
following the Underwriting Date, by the number of shares of Common Stock added
to the share reserve on that day pursuant to the provisions of Section V.B of
this Article One.






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]






D.
Each person participating in the Plan shall be subject the following
limitations:



(i)
no one person participating in the Plan may receive stock options and
stand-alone stock appreciation rights for more than 1,058,003 shares of Common
Stock in the aggregate per calendar year;



(ii)
no one person participating in the Plan may receive direct stock issuances
(whether vested or unvested) or stock-based awards (other than stock options and
stand-alone stock appreciation rights) for more than 1,058,003 shares of Common
Stock in the aggregate per calendar year; and



(iii)
for Awards denominated in terms of cash (whether payable in cash, Common Stock
or a combination of both) and subject to one or more performance-vesting
conditions, the maximum dollar amount for which such Awards may be made to such
person in any calendar year shall not exceed 3,000,000 dollars for each calendar
year within the applicable performance measurement period, with any such
performance period not to exceed five (5) years and with pro-ration based on the
foregoing dollar amount in the event of any fractional calendar year included
within such performance period.



E.
Shares of Common Stock subject to outstanding Awards made under the Plan shall
be available for subsequent issuance under the Plan to the extent those Awards
expire, terminate or are forfeited or cancelled for any reason prior to the
issuance of the shares of Common Stock subject to those Awards. Such shares
shall be added back to the number of shares of Common Stock reserved for award
and issuance under the Plan as follows:



(i)
for each share of Common Stock subject to such an expired, forfeited, cancelled
or terminated Award made under the Discretionary Grant Program, one share of
Common Stock shall become available for subsequent award and issuance under the
Plan;



(ii)
for each share of Common Stock subject to a forfeited or cancelled Full Value
Award made under the Stock Issuance or Incentive Bonus Program, one share shall
become available for subsequent award and issuance; and



(iii)
for each unvested share of Common Stock issued under the Discretionary Grant or
Stock Issuance Program for cash consideration not less than the Fair Market
Value per share of Common Stock on the Award date and subsequently repurchased
by the Corporation, at a price per share not greater than the original issue
price paid per share, pursuant to the Corporation’s repurchase rights under the
Plan, one share shall become available for subsequent award and issuance under
the Plan.



F.
Should the exercise price of an option under the Plan be paid with shares of
Common Stock subject to such option, then the authorized reserve of Common Stock
under the Plan shall be reduced by the net number of shares issued under the
exercised stock option, and not by the gross number of shares for which that
option is exercised. Upon the exercise of any stock appreciation right under the
Plan, the share reserve shall be reduced by the net number of shares actually
issued by the Corporation upon such exercise, and not the gross number of shares
as to which such right is exercised. If shares of Common Stock otherwise
issuable under the Plan are withheld by the Corporation in satisfaction of the
Withholding Taxes






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




incurred in connection with the issuance, exercise or vesting of an Award, then
the number of shares of Common Stock available for issuance under the Plan shall
be reduced by the net number of shares issued, exercised or vesting under such
Award, calculated in each instance after any such share withholding.


G.
Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares,
spin-off transaction, merger, reorganization, consolidation, reclassification or
change in par value, or any other unusual or infrequently occurring event
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, or if the value of outstanding shares of Common Stock
is substantially reduced as a result of a spin-off transaction or the
Corporation’s payment of an extraordinary dividend or distribution, then
equitable adjustments shall be made by the Plan Administrator to (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the maximum
number and/or class of securities by which the share reserve is to increase
automatically each calendar year pursuant to the provisions of Article One,
Section V.B, (iii) the maximum number and/or class of securities that may be
issued pursuant to Incentive Options granted under the Plan, (iv) the maximum
number and/or class of securities for which any one person may receive Common
Stock-denominated Awards under the Plan per calendar year, (v) the maximum
number and/or class of securities for which any one person may receive stock
options and stock appreciation rights under the Plan per calendar year, (vi) the
number and/or class of securities and the exercise or base price per share in
effect under each outstanding Award under the Discretionary Grant Program, (vii)
the number and/or class of securities subject to each outstanding Award under
the Stock Issuance Program and the cash consideration (if any) payable per
share, (viii) the number and/or class of securities subject to each outstanding
Award under the Incentive Bonus Program denominated in shares of Common Stock
and (ix) the number and/or class of securities subject to the Corporation’s
outstanding repurchase rights under the Plan and the repurchase price payable
per share. In the event of a Change in Control, the applicable Change in Control
provisions of the Plan shall apply. The adjustments shall be made by the Plan
Administrator in such manner as the Plan Administrator deems appropriate in
order to prevent the dilution or enlargement of benefits under the Plan and
outstanding Awards. The adjustments shall be final, binding and conclusive.



H.
Outstanding Awards under the Plan shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.



VI.
REPRICING PROGRAMS

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Plan and to grant in substitution
therefore new options covering the same or different number of shares of Common
Stock but with an exercise price per share based on the Fair Market Value per
share of Common Stock on the new option grant date.
ARTICLE TWO: DISCRETIONARY GRANT PROGRAM


I.
OPTION TERMS

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified





--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




below. Each option shall be designated in the document as either an Incentive
Option or a Non-Statutory Option. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.
A.
Exercise Price.



(i)
The exercise price per share shall be fixed by the Plan Administrator; but shall
not be less than one hundred percent (100%) of the Fair Market Value per share
of Common Stock on the option grant date.



(ii)
The exercise price shall become immediately due upon exercise of the option and
shall, subject to the provisions of the documents evidencing the option, be
payable in cash or check made payable to the Corporation. Should the Common
Stock be publicly traded at the time the option is exercised, then the exercise
price may also be paid as follows:



(a)
in shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date;



(b)
in shares of Common Stock otherwise issuable under the option but withheld by
the Corporation in satisfaction of the exercise price, with such withheld shares
to be valued at Fair Market Value on the Exercise Date; or



(c)
to the extent the option is exercised for vested shares, through a special sale
and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable instructions to (A) a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
compliance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased shares plus all
applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (B) the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.



Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
B.
Exercise and Term of Options. Each option shall be exercisable at such time or
times, during such period and for such number of shares as shall be determined
by the Plan Administrator and set forth in the documents evidencing the option.
However, no option shall have a term in excess of ten (10) years measured from
the option grant date.



C.
Effect of Termination of Service. The following provisions shall govern the
exercise of any options granted pursuant to the Discretionary Grant Program that
are outstanding at the time of the Optionee’s cessation of Service or death:








--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




(i)
Any option outstanding at the time of the Optionee’s cessation of Service for
any reason other than death, Retirement, Permanent Disability and Misconduct
shall remain exercisable for such period of time thereafter as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option, but no such option shall be exercisable after the expiration of the
option term, and provided that if such documents do not include such a period of
time, any such option shall remain so exercisable until the earlier of (i) the
expiration of the three (3)-month period following the date of Optionee’s
cessation of Service, and (ii) the expiration of the option term set forth in
the documents evidencing the option.



(ii)
Any option held by the Optionee at the time of the Optionee’s cessation of
Service due to Retirement or Permanent Disability shall remain exercisable until
the earlier of (i) the expiration of the twelve (12)-month period following the
date of Optionee’s cessation of Service and (ii) the expiration of the option
term set forth in the documents evidencing the option.



(iii)
Any option held by the Optionee at the time of the Optionee’s death and
exercisable in whole or in part at that time may be subsequently exercised by
the personal representative of the Optionee’s estate or by the person or persons
to whom the option is transferred pursuant to the Optionee’s will or the laws of
inheritance or by the Optionee’s designated beneficiary or beneficiaries of that
option. Any such option shall remain so exercisable until the earlier of (i) the
expiration of the twelve (12)-month period following the date of Optionee’s
death, and (ii) the expiration of the option term set forth in the documents
evidencing the option.



(iv)
Should the Optionee’s Service be terminated for Misconduct or should the
Optionee otherwise engage in Misconduct while holding one or more outstanding
options granted under this Article Two, then all of those options shall
terminate immediately and cease to be outstanding.



(v)
During the applicable post-Service exercise period, the option may not be
exercised for more than the number of vested shares for which the option is at
the time exercisable. No additional shares shall vest under the option following
the Optionee’s cessation of Service, except to the extent (if any) specifically
authorized by the Plan Administrator in its sole discretion pursuant to an
express written agreement with the Optionee. Upon the expiration of the
applicable exercise period or (if earlier) upon the expiration of the option
term, the option shall terminate and cease to be outstanding.



The Plan Administrator shall have complete discretion, exercisable either at the
time an option is granted or at any time while the option remains outstanding,
to:
(a)
extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term;



(b)
include an automatic extension provision whereby the specified post-Service
exercise period in effect for any option granted under this Article Two shall
automatically be extended by an additional period of time equal in duration to






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




any interval within the specified post-Service exercise period during which the
exercise of that option or the immediate sale of the shares acquired under such
option could not be effected in compliance with applicable federal and state
securities laws, but in no event shall such an extension result in the
continuation of such option beyond the expiration date of the term of that
option; and/or


(c)
permit the option to be exercised, during the applicable post-Service exercise
period, not only with respect to the number of vested shares of Common Stock for
which such option is exercisable at the time of the Optionee’s cessation of
Service but also with respect to one or more additional installments in which
the Optionee would have vested had the Optionee continued in Service.



D.
Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become a holder of record of
the purchased shares.



E.
Repurchase Rights. The Plan Administrator shall have the discretion to grant
options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease Service while such shares are unvested, the Corporation shall
have the right to repurchase any or all of those unvested shares at a price per
share equal to the lower of (i) the exercise price paid per share or (ii) the
Fair Market Value per share of Common Stock at the time of repurchase. The terms
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
document evidencing such repurchase right.



F.
Transferability of Options. The transferability of options granted under the
Plan shall be governed by the following provisions:



(i)
Incentive Options: During the lifetime of the Optionee, Incentive Options shall
be exercisable only by the Optionee and shall not be assignable or transferable
other than by will or the laws of inheritance following the Optionee’s death.



(ii)
Non-Statutory Options. Non-Statutory Options shall be subject to the same
limitation on transfer as Incentive Options, except that the Plan Administrator
may structure one or more Non-Statutory Options so that the option may be
assigned in whole or in part during the Optionee’s lifetime to one or more
Family Members of the Optionee or to a trust established exclusively for the
Optionee and/or one or more such Family Members, to the extent such assignment
is in connection with the Optionee’s estate plan or pursuant to a domestic
relations order. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate.



(iii)
Beneficiary Designations. Notwithstanding the foregoing, the Optionee may
designate one or more persons as the beneficiary or beneficiaries of his or her
outstanding options under this Article Two (whether Incentive Options or
Non-Statutory Options), and






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




those options shall, in accordance with such designation, automatically be
transferred to such beneficiary or beneficiaries upon the Optionee’s death while
holding those options. Such beneficiary or beneficiaries shall take the
transferred options subject to all the terms and conditions of the applicable
agreement evidencing each such transferred option, including (without
limitation) the limited time period during which the option may be exercised
following the Optionee’s death.


(iv)
Hedging. Prior to the date the Corporation first becomes subject to the
reporting requirements of Section 13 or 15(d) of the 1934 Act, outstanding
options under the Plan, together with the shares of Common Stock subject to
those options during the period prior to exercise, shall not be the subject of
any short position, put equivalent position (as such term is defined in Rule
16a-1(h) under the 1934 Act) or call equivalent position (as such term is
defined Rule 16a-1(b) of the 1934 Act).



(v)
Pledges, Gifts and other Transfers. Except as otherwise provided in subparagraph
(i), (ii) or (iii) above, until the date the Corporation first becomes subject
to the reporting requirements of Section 13 or 15(d) of the 1934 Act,
outstanding options under the Plan, together with the shares of Common Stock
subject to those options during the period prior to exercise, shall not be the
subject of any pledges, gifts, hypothecations or other transfers, other than
pursuant to the Corporation’s repurchase rights or in connection with a Change
in Control in which such options shall terminate and cease to be outstanding.



II.INCENTIVE OPTIONS


The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Five shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.
A.
Eligibility. Incentive Options may only be granted to Employees.



B.
Dollar Limitation. The aggregate Fair Market Value of the shares of Common Stock
(determined as of the respective date or dates of grant) for which one or more
options granted to any Employee under the Plan (or any other option plan of the
Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
the sum of One Hundred Thousand Dollars ($100,000).



To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such options as Incentive Options shall be
applied on the basis of the order in which such options are granted.
C.
10% Stockholder. If any Employee to whom an Incentive Option is granted is a 10%
Stockholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.








--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




III.STOCK APPRECIATION RIGHTS


A.
Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program.



B.
Types. Two types of stock appreciation rights shall be authorized for issuance
under this Section III: (i) tandem stock appreciation rights (“Tandem Rights”)
and (ii) stand-alone stock appreciation rights (“Stand-alone Rights”).



C.
Tandem Rights. The following terms and conditions shall govern the grant and
exercise of Tandem Rights.



(i)
One or more Optionees may be granted a Tandem Right, exercisable upon such terms
and conditions as the Plan Administrator may establish, to elect between the
exercise of the underlying option for shares of Common Stock or the surrender of
that option in exchange for a distribution from the Corporation in an amount
equal to the excess of (i) the Fair Market Value (on the option surrender date)
of the number of shares in which the Optionee is at the time vested under the
surrendered option (or surrendered portion thereof) over (ii) the aggregate
exercise price payable for such vested shares.



(ii)
No such option surrender shall be effective unless it is approved by the Plan
Administrator, either at the time of the actual option surrender or at any
earlier time. If the surrender is so approved, then the distribution to which
the Optionee shall accordingly become entitled under this Section III may be
made in shares of Common Stock valued at Fair Market Value on the option
surrender date, in cash or partly in shares and partly in cash, as the Plan
Administrator shall in its sole discretion deem appropriate.



(iii)
If the surrender of an option is not approved by the Plan Administrator, then
the Optionee shall retain whatever rights the Optionee had under the surrendered
option (or surrendered portion thereof) on the option surrender date and may
exercise such rights at any time prior to the later of (i) five (5) business
days after the receipt of the rejection notice or (ii) the last day on which the
option is otherwise exercisable in accordance with the terms of the instrument
evidencing such option, but in no event may such rights be exercised more than
ten (10) years after the date of the option grant.



D.
Stand-Alone Rights. The following terms and conditions shall govern the grant
and exercise of Stand-alone Rights:



(i)
One or more individuals eligible to participate in the Discretionary Grant
Program may be granted a Stand-alone Right not tied to any underlying option
under this Discretionary Grant Program. The Stand-alone Right shall relate to a
specified number of shares of Common Stock and shall be exercisable upon such
terms and conditions as the Plan Administrator may establish. In no event,
however, may the Stand-alone Right have a maximum term in excess of ten (10)
years measured from the grant date. Upon exercise of the Stand-alone Right, the
holder shall be entitled to receive a distribution from the Corporation in an
amount equal to the excess of (i) the aggregate






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




Fair Market Value (on the exercise date) of the shares of Common Stock
underlying the exercised right over (ii) the aggregate base price in effect for
those shares.


(ii)
The number of shares of Common Stock underlying each Stand-alone Right and the
base price in effect for those shares shall be determined by the Plan
Administrator in its sole discretion at the time the Stand-alone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of Common Stock on the grant date. In the
event outstanding Stand-alone Rights are to be assumed in connection with a
Change in Control transaction or otherwise continued in effect, the shares of
Common Stock underlying each such Stand-alone Right shall be adjusted
immediately after such Change in Control so as to apply to the number and class
of securities into which those shares of Common Stock would have been converted
in consummation of such Change in Control had those shares actually been
outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to the base price per share in effect under each
outstanding Stand-alone Right, provided the aggregate base price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of the outstanding Stand-alone Rights under the
Discretionary Grant Program, substitute, for the securities underlying those
assumed rights, one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in the
Change in Control transaction.



(iii)
Stand-alone Rights shall be subject to the same transferability restrictions
applicable to Non-Statutory Options and may not be transferred during the
holder’s lifetime, except if such assignment is in connection with the holder’s
estate plan and is to one or more Family Members of the holder or to a trust
established for the holder and/or one or more such Family Members or pursuant to
a domestic relations order covering the Stand-alone Right as marital property.
In addition, one or more beneficiaries may be designated for an outstanding
Stand-alone Right in accordance with substantially the same terms and provisions
as set forth in Section I.F of this Article Two.



(iv)
The distribution with respect to an exercised Stand-alone Right may be made in
shares of Common Stock valued at Fair Market Value on the exercise date, in cash
or partly in shares and partly in cash, as the Plan Administrator shall in its
sole discretion deem appropriate.



(v)
The holder of a Stand-alone Right shall have no stockholder rights with respect
to the shares subject to the Stand-alone Right unless and until such person
shall have exercised the Stand-alone Right and become a holder of record of the
shares of Common Stock issued upon the exercise of such Stand-alone Right.



E.
Post-Service Exercise. The provisions governing the exercise of Tandem, and
Stand-alone Stock Appreciation Rights following the cessation of the recipient’s
Service shall be substantially the same as those set forth in Section I.C of
this Article Two for the options granted under the Discretionary Grant Program.








--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




F.
Net Counting. Upon the exercise of any Tandem or Stand-alone Right under this
Section III, the share reserve under Section V of Article One shall be reduced
by the net number of shares actually issued by the Corporation upon such
exercise and not by the gross number of shares as to which such right is
exercised.



IV.
CHANGE IN CONTROL



A.
Except as otherwise set forth in the applicable Award agreement, the following
provisions shall be in effect in the event of a Change in Control transaction:



(i)
In the event of a Change in Control, each option or stock appreciation right
outstanding under the Discretionary Grant Program on the effective date of the
Change in Control may, as determined by the Plan Administrator in its sole
discretion, be (i) assumed by the successor corporation (or parent thereof) or
otherwise continued in full force and effect pursuant to the terms of the Change
in Control transaction, or (ii) replaced with a cash incentive program of the
successor corporation which preserves the spread existing at the time of the
Change in Control (the excess of the Fair Market Value of those shares over the
aggregate exercise price payable for such shares) on any shares as to which the
option or stock appreciation right is not otherwise at that time exercisable and
provides for subsequent payout of that spread in accordance with the same
exercise/vesting schedule applicable to those shares, but only if such
replacement cash program would not result in the treatment of the option or
stock appreciation right as an item of deferred compensation subject to Code
Section 409A. However, to the extent that the Plan Administrator determines in
its sole discretion that any option or stock appreciation right outstanding
under the Discretionary Grant Program on the effective date of such Change in
Control transaction is not to be so assumed, continued or replaced, that option
or stock appreciation right shall automatically accelerate so that each such
option or stock appreciation right shall, immediately prior to the effective
date of that Change in Control, become exercisable as to all the shares of
Common Stock at the time subject to such option or stock appreciation right and
may be exercised as to any or all of those shares as fully vested shares of
Common Stock.



(ii)
To the extent the Plan Administrator determines, in its sole discretion, that
any option or stock appreciation right outstanding under the Discretionary Grant
Program on the date of a Change in Control is not to be assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
or replaced with a cash incentive program in accordance with Section IV.A.i. of
this Article Two, the holder of any such option or stock appreciation right
shall be entitled to receive, upon consummation of the Change in Control, a lump
sum cash payment in an amount equal to the spread, if any, existing on the
shares of Common Stock subject to the option or stock appreciation right at the
time of the Change in Control over the aggregate exercise or base price in
effect for such option or stock appreciation right. The Plan Administrator shall
have the authority to determine, in its sole discretion, that any option or
stock appreciation right outstanding under the Discretionary Grant Program on
the date of such Change in Control that is not to be assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
or replaced with a cash incentive program in accordance with Section IV.A.i. of
this Article Two shall be subject to cancellation and termination, without cash
payment or other consideration due the award holder, if the Fair Market Value
per share of Common






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




Stock on the date of such Change in Control is less than the per share exercise
or base price in effect for such option or stock appreciation right.


(iii)
All outstanding repurchase rights under the Discretionary Grant Program shall
automatically terminate, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, in the event of a Change in
Control, except to the extent: (i) the Plan Administrator determines in its sole
discretion that those repurchase rights are to be assigned to the successor
corporation (or parent thereof) or are otherwise to continue in full force and
effect pursuant to the terms of the Change in Control transaction or (ii) such
accelerated vesting is precluded by other limitations imposed by the Plan
Administrator at the time the repurchase right is issued.



(iv)
Each option or stock appreciation right which is assumed in connection with a
Change in Control or otherwise continued in effect shall be appropriately
adjusted, immediately after such Change in Control, to apply to the number and
class of securities which would have been issuable to the Optionee in
consummation of such Change in Control had those shares actually been
outstanding at the time. Appropriate adjustments to reflect such Change in
Control shall also be made to (i) the exercise price payable per share under
each outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same, (ii) the maximum number and/or class of
securities available for issuance over the remaining term of the Plan, (iii) the
maximum number and/or class of securities for which any one person may be
granted Awards under the Plan per calendar year, (iv) the maximum number and/or
class of securities for which Incentive Options may be granted under the Plan,
and (v) the number and/or class of securities subject to the Corporation’s
outstanding repurchase rights under the Plan and the repurchase price payable
per share. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the Plan Administrator may, in its sole discretion,
provide in the document evidencing the Change in Control transaction that the
successor corporation, in connection with the assumption or continuation of the
outstanding options or stock appreciation rights under the Discretionary Grant
Program, shall substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control transaction.



B.
Immediately following the consummation of the Change in Control, all outstanding
options or stock appreciation rights under the Discretionary Grant Program shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect pursuant to the terms of the Change in Control transaction.



C.
The Plan Administrator shall have the discretionary authority to structure one
or more outstanding options or stock appreciation rights under the Discretionary
Grant Program so that those options or stock appreciation rights shall,
immediately prior to the effective date of a Change in Control, become
exercisable as to all the shares of Common Stock at the time subject to those
options or stock appreciation rights and may be exercised as to any or all of
those shares as fully vested shares of Common Stock, whether or not those
options or stock appreciation rights are to be assumed in the Change in Control
transaction or otherwise continued in effect. In addition, the Plan
Administrator shall have the discretionary authority






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




to structure one or more of the Corporation’s repurchase rights under the
Discretionary Grant Program so that those rights shall immediately terminate
upon the consummation of the Change in Control transaction, and the shares
subject to those terminated rights shall thereupon vest in full.


D.
The Plan Administrator shall have full power and authority to structure one or
more outstanding options or stock appreciation rights under the Discretionary
Grant Program so that those options or stock appreciation rights shall become
exercisable as to all the shares of Common Stock at the time subject to those
options or stock appreciation rights in the event the Optionee’s Service is
subsequently terminated by reason of an Involuntary Termination within a
designated period following the effective date of any Change in Control
transaction in which those options or stock appreciation rights do not otherwise
fully accelerate. In addition, the Plan Administrator may structure one or more
of the Corporation’s repurchase rights so that those rights shall immediately
terminate with respect to any shares held by the Optionee at the time of such
Involuntary Termination, and the shares subject to those terminated repurchase
rights shall accordingly vest in full at that time.



E.
The portion of any Incentive Option accelerated in connection with a Change in
Control shall remain exercisable as an Incentive Option only to the extent the
applicable One Hundred Thousand Dollar ($100,000) limitation is not exceeded. To
the extent such dollar limitation is exceeded, the accelerated portion of such
option shall be exercisable as a Non-Statutory Option under the Federal tax
laws.



ARTICLE THREE: STOCK ISSUANCE PROGRAM


I.STOCK ISSUANCE TERMS


Shares of Common Stock may be issued under the Stock Issuance Program, either as
vested or unvested shares, through direct and immediate issuances without any
intervening option grants. Each such stock issuance shall be evidenced by a
Stock Issuance Agreement which complies with the terms specified below. Shares
of Common Stock may also be issued under the Stock Issuance Program pursuant to
share right awards, restricted stock units or performance shares which entitle
the recipients to receive the shares underlying those Awards upon the attainment
of designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those awards or units.
A.
Consideration. Shares of Common Stock may be issued under the Stock Issuance
Program for any of the following items of consideration which the Plan
Administrator may deem appropriate in each individual instance:



(i)
cash or check made payable to the Corporation,



(ii)
past services rendered to the Corporation (or any Parent or Subsidiary); or



(iii)
any other valid consideration under the Delaware General Corporation Law.



B.
Transferability. Awards under the Stock Issuance Program shall be transferable
by will and by the laws of descent and distribution, and during the lifetime of
the recipient, such Awards shall be transferable, by gift or pursuant to a
domestic relations order, to a Family Member






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




to the extent and in the manner determined by the Plan Administrator and set
forth in the applicable agreement evidencing the Award. Notwithstanding the
foregoing, the recipient of an Award under the Stock Issuance Program may
designate a beneficiary of the recipient’s Award in the event of the recipient’s
death on a beneficiary designation form provided by the Plan Administrator.


C.
Vesting Provisions.



(i)
Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service or upon the attainment of specified performance objectives. The
elements of the vesting schedule applicable to any unvested shares of Common
Stock issued under the Stock Issuance Program shall be determined by the Plan
Administrator and incorporated into the Stock Issuance Agreement. Shares of
Common Stock may also be issued under the Stock Issuance Program pursuant to
restricted stock units or performance shares which entitle the recipients to
receive the shares underlying those Awards upon the attainment of designated
performance goals or the satisfaction of specified Service requirements or upon
the expiration of a designated time period following the vesting of those
Awards, including (without limitation) a deferred distribution date following
the termination of the Participant’s Service.



(ii)
The Plan Administrator shall also have the discretionary authority, consistent
with Code Section 162(m), to structure one or more Awards under the Stock
Issuance Program so that the shares of Common Stock subject to those Awards
shall vest (or vest and become issuable) upon the achievement of certain
pre-established corporate performance objectives based on one or more
Performance Goals and measured over the performance period (not to exceed five
(5) years) specified by the Plan Administrator at the time of the Award.



(iii)
Any new, substituted or additional securities or other property (including money
paid other than as a regular cash dividend) which the Participant may have the
right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any transaction described in Section V.G of Article One shall
be issued subject to (i) the same vesting requirements applicable to the
Participant’s unvested shares of Common Stock and (ii) such escrow arrangements
as the Plan Administrator shall deem appropriate.



(iv)
The Participant shall have full stockholder rights with respect to any shares of
Common Stock issued to the Participant under the Stock Issuance Program, whether
or not the Participant’s interest in those shares is vested. Accordingly, the
Participant shall have the right to vote such shares and to receive any regular
cash dividends paid on such shares, subject to any applicable vesting
requirements, including (without limitation) the requirement that any dividends
paid on shares subject to performance-vesting conditions shall be held in escrow
by the Corporation and shall not vest or actually be paid to the Award holder
prior to the time those shares vest. The Participant shall not have any
stockholder rights with respect to the shares of Common Stock subject to a
restricted stock unit or share right award until that award vests and the shares
of Common Stock are actually issued thereunder. However, dividend-equivalent
units






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




may be paid or credited, either in cash or in actual or phantom shares of Common
Stock, on outstanding restricted stock unit or share right awards, subject to
such terms and conditions as the Plan Administrator may deem appropriate;
provided, however, that no such dividend-equivalent units relating to restricted
stock unit or share right awards subject to performance-vesting conditions shall
vest or otherwise become payable prior to the time the underlying award (or
portion thereof to which such dividend-equivalents units relate) vests upon the
attainment of the applicable performance goals and shall accordingly be subject
to cancellation and forfeiture to the same extent as the underlying award.


(v)
Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent, the Corporation shall repay to the Participant
the lower of (i) the cash consideration paid for the surrendered shares or (ii)
the Fair Market Value of those shares at the time of cancellation.



(vi)
The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives. However, no vesting requirements tied to the attainment of
Performance Goals may be waived with respect to Awards which were intended at
the time of grant to qualify as performance-based compensation under Code
Section 162(m).



(vii)
Outstanding Awards of restricted stock units or performance shares under the
Stock Issuance Program shall automatically terminate, and no shares of Common
Stock shall actually be issued in satisfaction of those Awards, if the
performance goals or Service requirements established for such Awards are not
attained or satisfied. The Plan Administrator, however, shall have the
discretionary authority to issue vested shares of Common Stock under one or more
outstanding Awards of restricted stock units or performance shares as to which
the designated performance goals or Service requirements have not been attained
or satisfied. However, no vesting requirements tied to the attainment of
Performance Goals may be waived with respect to Awards which were intended, at
the time those Awards were made, to qualify as performance-based compensation
under Code Section 162(m).








--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




(viii)
The following additional requirements shall be in effect for any performance
shares awarded under this Article Three:



(a)
At the end of the performance period, the Plan Administrator shall determine the
actual level of attainment for each performance objective and the extent to
which the performance shares awarded for that period are to vest and become
payable based on the attained performance levels.



(b)
The performance shares which so vest shall be paid as soon as practicable
following the end of the performance period, unless such payment is to be
deferred for the period specified by the Plan Administrator at the time the
performance shares are awarded or the period selected by the Participant in
accordance with the applicable requirements of Code Section 409A.



(c)
Performance shares may be paid in (i) cash, (ii) shares of Common Stock or (iii)
any combination of cash and shares of Common Stock, as set forth in the
applicable Award agreement.



(d)
Performance shares may also be structured so that the shares are convertible
into shares of Common Stock, but the rate at which each performance share is to
so convert shall be based on the attained level of performance for each
applicable performance objective.



II.
CHANGE IN CONTROL



A.
Except as otherwise set forth in the applicable Award agreement, the following
provisions shall be in effect in the event of a Change in Control transaction:



(i)
Each Award outstanding under the Stock Issuance Program on the effective date of
an actual Change in Control transaction may, as determined by the Plan
Administrator in its sole discretion, be (i) assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction, or (ii) replaced
with a cash incentive program of the successor corporation which preserves the
Fair Market Value of the underlying shares of Common Stock at the time of the
Change in Control and provides for the subsequent vesting and payment of that
value in accordance with the same vesting schedule in effect for those shares at
the time of such Change in Control. However, to the extent that the Plan
Administrator determines in its sole discretion that any Award outstanding under
the Stock Issuance Program on the effective date of such Change in Control
Transaction is not to be so assumed, continued or replaced, that Award shall
vest in full immediately prior to the effective date of the actual Change in
Control transaction and the shares of Common Stock underlying the portion of the
Award that vests on such accelerated basis shall be issued in accordance with
the applicable Award agreement, unless such accelerated vesting is precluded by
other limitations imposed in the Stock Issuance Agreement.



(ii)
Each outstanding Award under the Stock Issuance Program which is assumed in
connection with a Change in Control or otherwise continued in effect shall be
adjusted immediately after the consummation of that Change in Control so as to
apply to the






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




number and class of securities into which the shares of Common Stock subject to
that Award immediately prior to the Change in Control would have been converted
in consummation of such Change in Control had those shares actually been
outstanding at that time, and appropriate adjustments shall also be made to the
cash consideration (if any) payable per share thereunder, provided the aggregate
amount of such cash consideration shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the Plan Administrator may, in its sole discretion, provide in the document
evidencing the Change in Control transaction that the successor corporation, in
connection with the assumption or continuation of the outstanding Awards, shall
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in such
Change in Control transaction.


B.
The Plan Administrator shall have the discretionary authority to structure one
or more unvested Awards under the Stock Issuance Program so that the shares of
Common Stock subject to those Awards shall automatically vest (or vest and
become issuable) in whole or in part immediately upon the occurrence of a Change
in Control or upon the subsequent termination of the Participant’s Service by
reason of an Involuntary Termination within a designated period following the
effective date of that Change in Control transaction. The Plan Administrator’s
authority under this Section II.B shall also extend to any Awards under the
Stock Issuance Program which are intended to qualify as performance-based
compensation under Code Section 162(m), even though the actual vesting of those
Awards pursuant to this Section II.B may result in their loss of
performance-based status under Code Section 162(m).



III.
SHARE ESCROW/LEGENDS



Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
ARTICLE FOUR: INCENTIVE BONUS PROGRAM


I.
INCENTIVE BONUS TERMS



A.
Incentive Bonus Programs. The Plan Administrator shall have full power and
authority to implement one or more of the following incentive bonus programs
under the Plan:



(i)cash bonus awards (“Cash Awards”),


(ii)performance unit awards (“Performance Unit Awards”), and


(iii)dividend equivalent rights (“DER Awards”).


B.
Cash Awards. The Plan Administrator shall have the discretionary authority under
the Plan to make Cash Awards which are to vest in one or more installments over
the Participant’s continued Service with the Corporation or upon the attainment
of specified performance objectives. Each such Cash Award shall be evidenced by
one or more documents in the form






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




approved by the Plan Administrator; provided however, that each such document
shall comply with the terms specified below.


(i)
The elements of the vesting schedule applicable to each Cash Award shall be
determined by the Plan Administrator and incorporated into the Incentive Bonus
Award agreement.



(ii)
The Plan Administrator shall also have the discretionary authority, consistent
with Code Section 162(m), to structure one or more Cash Awards so that those
Awards shall vest upon the achievement of pre-established corporate performance
objectives based upon one or more Performance Goals measured over the
performance period (not to exceed five (5) years) specified by the Plan
Administrator at the time of the Award.



(iii)
Outstanding Cash Awards shall automatically terminate, and no cash payment or
other consideration shall be due the holders of those Awards, if the performance
objectives or Service requirements established for those Awards are not attained
or satisfied. The Plan Administrator may in its discretion waive the
cancellation and termination of one or more unvested Cash Awards which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those Awards. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the Cash Award as to which the waiver applies. Such wavier may be effected at
any time, whether before or after the Participant’s cessation of Service or the
attainment or non-attainment of the applicable performance objectives. However,
no vesting requirements tied to the attainment of Performance Goals may be
waived with respect to Awards which were intended, at the time those Awards were
made, to qualify as performance-based compensation under Code Section 162(m),
except in the event of the Participant’s cessation of Service by reason of death
or Permanent Disability or as otherwise provided in Section II of this Article
Four.



(iv)
Cash Awards which become due and payable following the attainment of the
applicable performance objectives or satisfaction of the applicable Service
requirement (or the waiver of such goals or Service requirement) may be paid in
(i) cash, (ii) shares of Common Stock valued at Fair Market Value on the payment
date or (iii) a combination of cash and shares of Common Stock as set forth in
the applicable Award agreement.



C.
Performance Unit Awards. The Plan Administrator shall have the discretionary
authority to make Performance Unit Awards in accordance with the terms of this
Article Four. Each such Performance Unit Award shall be evidenced by one or more
documents in the form approved by the Plan Administrator; provided however, that
each such document shall comply with the terms specified below.



(i)
A Performance Unit shall represent either (i) a unit with a dollar value tied to
the level at which pre-established corporate performance objectives based on one
or more Performance Goals are attained or (ii) a participating interest in a
special bonus pool tied to the attainment of pre-established corporate
performance objectives based on one or more Performance Goals. The amount of the
bonus pool may vary with the level at which the applicable performance
objectives are attained, and the value of each Performance Unit which becomes
due and payable upon the attained level of performance shall be determined by
dividing the amount of the resulting bonus pool






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




(if any) by the total number of Performance Units issued and outstanding at the
completion of the applicable performance period.


(ii)
Performance Units may also be structured to include a Service requirement which
the Participant must satisfy following the completion of the performance period
in order to vest in the Performance Units awarded with respect to that
performance period.

(iii)
Performance Units which become due and payable following the attainment of the
applicable performance objectives and the satisfaction of any applicable Service
requirement may be paid in (i) cash, (ii) shares of Common Stock valued at Fair
Market Value on the payment date or (iii) a combination of cash and shares of
Common Stock, as set forth in the applicable Award agreement.



D.
DER Awards. The Plan Administrator shall have the discretionary authority to
make DER Awards in accordance with the terms of this Article Four. Each such DER
Award shall be evidenced by one or more documents in the form approved by the
Plan Administrator; provided however, that each such document shall comply with
the terms specified below.



(i)
The DER Awards may be made as stand-alone awards or in tandem with other Awards
made under the Plan. The term of each such DER Award shall be established by the
Plan Administrator at the time of grant, but no DER Award shall have a term in
excess of ten (10) years.



(ii)
Each DER shall represent the right to receive the economic equivalent of each
dividend or distribution, whether in cash, securities or other property (other
than shares of Common Stock), which is made per issued and outstanding share of
Common Stock during the term the DER remains outstanding. A special account on
the books of the Corporation shall be maintained for each Participant to whom a
DER Award is made, and that account shall be credited per DER with each such
dividend or distribution made per issued and outstanding share of Common Stock
during the term of that DER remains outstanding.



(iii)
Payment of the amounts credited to such book account may be made to the
Participant either concurrently with the actual dividend or distribution made
per issued and outstanding share of Common Stock or may be deferred for a period
specified by the Plan Administrator at the time the DER Award is made or
selected by the Participant in accordance with the requirements of Code Section
409A. In no event, however, shall any DER Award made with respect to an Award
subject to performance-vesting conditions under the Stock Issuance or Incentive
Bonus Program vest or become payable prior to the vesting of that Award (or the
portion thereof to which the DER Award relates) upon the attainment of the
applicable performance goals and shall accordingly be subject to cancellation
and forfeiture to the same extent as the underlying Award in the event those
performance conditions are not attained.



(iv)
Payment may be paid in (i) cash, (ii) shares of Common Stock or (iii) a
combination of cash and shares of Common Stock, as set forth in the applicable
Award agreement. If payment is to be made in the form of Common Stock, the
number of shares of Common Stock into which the cash dividend or distribution
amounts are to be converted for purposes of the Participant’s book account may
be based on the Fair Market Value per share of Common Stock on the date of
conversion, a prior date or






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




an average of the Fair Market Value per share of Common Stock over a designated
period, as set forth in the applicable Award agreement.


(v)
The Plan Administrator shall also have the discretionary authority, consistent
with Code Section 162(m), to structure one or more DER Awards so that those
Awards shall vest only after the achievement of pre-established corporate
performance objectives based upon one or more Performance Goals measured over
the performance period (not to exceed five (5) years) specified by the Plan
Administrator at the time the Award is made.



II.
CHANGE IN CONTROL



A.
The Plan Administrator shall have the discretionary authority to structure one
or more Awards under the Incentive Bonus Program so that those Awards shall
automatically vest in whole or in part immediately prior to the effective date
of an actual Change in Control transaction or upon the subsequent termination of
the Participant’s Service by reason of an Involuntary Termination within a
designated period following the effective date of such Change in Control. To the
extent any such Award is, at the time of such Change in Control, subject to a
performance-vesting condition tied to the attainment of one or more specified
performance goals, then that performance vesting condition shall automatically
be cancelled on the effective date of such Change in Control, and such Award
shall thereupon be converted into a Service-vesting Award that will vest upon
the completion of a Service period co-terminous with the portion of the
performance period (and any subsequent Service vesting component that was
originally part of that Award) remaining at the time of the Change in Control.



B.
The Plan Administrator’s authority under Section II.A above shall also extend to
any Award under the Incentive Bonus Program intended to qualify as
performance-based compensation under Code Section 162(m), even though the
automatic vesting of that Award may result in the loss of performance-based
status under Code Section 162(m).



ARTICLE FIVE: MISCELLANEOUS


I.
DEFERRED COMPENSATION

A.
The Plan Administrator may, in its sole discretion, structure one or more awards
under the Stock Issuance Program so that the Participants may be provided with
an election to defer the compensation associated with those awards for federal
income tax purposes. Any such deferral opportunity shall comply with all
applicable requirements of Code Section 409A.

B.
To the extent the Corporation maintains one or more separate non-qualified
deferred compensation arrangements which allow the participants the opportunity
to make notional investments of their deferred account balances in shares of
Common Stock, the Plan Administrator may authorize the share reserve under the
Plan to serve as the source of any shares of Common Stock that become payable
under those deferred compensation arrangements. In such event, the share reserve
under the Plan shall be reduced on a share-for-share basis for each share of
Common Stock issued under the Plan in settlement of the deferred compensation
owed under those separate arrangements.

C.
To the extent there is any ambiguity as to whether any provision of any award
made under the Plan that is deemed to constitute a deferred compensation
arrangement under Code Section






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




409A would otherwise contravene one or more requirements or limitations of such
Code Section 409A and the Treasury Regulations thereunder, such provision shall
be interpreted and applied in a manner that complies with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder.


II.
TAX WITHHOLDING



A.
The Corporation’s obligation to deliver shares of Common Stock upon the
issuance, exercise or vesting of an Award under the Plan shall be subject to the
satisfaction of all applicable income and employment tax withholding
requirements.



B.
The Plan Administrator may, in its discretion, provide any or all holders of
Non-Statutory Options, stock appreciation rights, restricted stock units or any
other share right awards pursuant to which vested shares of Common Stock are to
be issued under the Plan and any or all Participants to whom vested or unvested
shares of Common Stock are issued in a direct issuance under the Stock Issuance
Program with the right to use shares of Common Stock in satisfaction of all or
part of the Withholding Taxes to which such holders may become subject in
connection with the exercise of their options or stock appreciation rights, the
issuance to them of vested shares or the subsequent vesting of unvested shares
issued to them. Such right may be provided to any such holder in either or both
of the following formats:



(i)
Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or stock appreciation right or upon the issuance of
fully-vested shares, a portion of those shares with an aggregate Fair Market
Value equal to the percentage of the Withholding Taxes (not to exceed one
hundred percent (100%), provided that such withholding amount may not exceed the
maximum applicable Withholding Tax rate for federal (including FICA), state and
local tax liabilities or such other amount required to avoid adverse accounting
consequences to the Corporation, as determined by the Plan Administrator in its
discretion). The shares of Common Stock so withheld shall reduce the number of
shares of Common Stock authorized for issuance under the Plan.



(ii)
Stock Delivery: The election to deliver to the Corporation, at the time the
Non-Statutory Option or stock appreciation right is exercised, the vested shares
are issued or the unvested shares subsequently vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the exercise, share issuance or share vesting triggering the Withholding Taxes)
with an aggregate Fair Market Value equal to the percentage of the Withholding
Taxes (not to exceed one hundred percent (100%)) designated by the holder. The
shares of Common Stock so delivered shall neither reduce the number of shares of
Common Stock authorized for issuance under the Plan nor be added to the shares
of Common Stock authorized for issuance under the Plan



III.
ASSUMPTION OR SUBSTITUTION OF OPTIONS



A.
The shares of Common Stock reserved for issuance under the Plan may, in the sole
discretion of the Plan Administrator, be used to fund one or more shares of
Common Stock issuable upon the exercise of (i) any Code Section 422 incentive
stock option originally granted by a






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




corporation or other entity acquired by the Corporation (or any Parent or
Subsidiary), whether by merger or asset or stock sale, and assumed by the
Corporation in connection with that acquisition or (ii) any Incentive Option
granted under this Plan in substitution for such incentive stock option of the
acquired entity. Any such assumption or substitution of options shall not be
deemed to contravene the option exercise price requirements of Section I.A of
Article Two, even if the exercise price per share of Common Stock under the
assumed or substituted option is less than one hundred percent (100%) of the
Fair Market Value per share of Common Stock on the date such assumption or
substitution is effected, provided all of the following requirements are
satisfied:


(i)
The excess of the aggregate Fair Market Value of the shares of Common Stock
subject to the assumed or substituted option immediately after the assumption or
substitution over the aggregate exercise price in effect for those shares is not
greater than the excess of the aggregate fair market value of the shares of
stock subject to the option immediately prior to such assumption or substitution
over the aggregate exercise price payable for those shares.



(ii)
The ratio of the exercise price to the Fair Market Value per share of Common
Stock subject to the assumed or substituted option immediately after such
assumption or substitution is no more favorable to the Optionee than the ratio
of the exercise price to the fair market value per share immediately prior to
such assumption or substitution.



(iii)
The assumed or substituted option does not provide the Optionee with any
additional benefits the Optionee did not otherwise have under the option
immediately prior to the assumption or substitution.



(iv)
In the case of a substitution, the option granted by the acquired entity must be
cancelled at the time of such substitution, and the Optionee must have no
further rights under that cancelled option.    



IV.SHARE ESCROW/LEGENDS
Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
V.
EFFECTIVE DATE AND TERM OF THE PLAN



A.
The Plan became effective on the Plan Effective Date, and was approved by the
Corporation’s stockholders on May 3, 2016, and was amended and restated
effective as of July 22, 2016, and was amended effective as of the effectiveness
of the Registration Statement, and was amended and restated effective December
5, 2017, subject to the approval of the Corporation’s stockholders.



B.
The Plan shall terminate upon the earliest to occur of (i) May 2, 2026, (ii) the
date on which all shares available for issuance under the Plan shall have been
issued as fully vested shares or (iii) the termination of all outstanding Awards
in connection with a Change in Control. Should the Plan terminate on May 2,
2026, then all Awards outstanding at that time shall continue to have force and
effect in accordance with the provisions of the documents evidencing those
Awards.






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]






VI.AMENDMENT OF THE PLAN


A.
The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
Awards at the time outstanding under the Plan unless the Optionee or the
Participant consents to such amendment or modification. In addition, amendments
to the Plan will be subject to stockholder approval to the extent required under
applicable law or regulation or pursuant to the listing standards of the Stock
Exchange on which the Common Stock is at the time primarily traded.



B.
The Committee shall have the discretionary authority to adopt and implement from
time to time such addenda or subplans to the Plan as it may deem necessary in
order to bring the Plan into compliance with applicable laws and regulations of
any foreign jurisdictions in which grants or awards are to be made under the
Plan and/or to obtain favorable tax treatment in those foreign jurisdictions for
the individuals to whom the grants or awards are made.



C.
Awards may be made under the Plan that involve shares of Common Stock in excess
of the number of shares then available for issuance under the Plan, provided no
shares shall actually be issued pursuant to those Awards until the number of
shares of Common Stock available for issuance under the Plan is sufficiently
increased by stockholder approval of an amendment of the Plan authorizing such
increase. If stockholder approval is required and is not obtained within twelve
(12) months after the date the first excess Award is made, then all Awards
granted on the basis of such excess shares shall terminate and cease to be
outstanding.



D.
The provisions of the Plan and the outstanding Awards under the Plan shall, in
the event of any ambiguity, be construed, applied and interpreted in a manner so
as to ensure that all Awards and Award agreements provided to Optionees or
Participants who are subject to U.S. income taxation either qualify for an
exemption from the requirements of Section 409A of the Code or comply with those
requirements; provided, however, that the Corporation shall not make any
representations that any Awards made under the Plan will in fact be exempt from
the requirements of Section 409A of the Code or otherwise comply with those
requirements, and each Optionee and Participant shall accordingly be solely
responsible for any taxes, penalties or other amounts which may become payable
with respect to his or her Awards by reason of Section 409A of the Code.



VII.USE OF PROCEEDS


Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.
VIII.
REGULATORY APPROVALS



A.
The implementation of the Plan, the grant of any Award and the issuance of
shares of Common Stock in connection with the issuance, exercise or vesting of
any Award made under the Plan shall be subject to the Corporation’s procurement
of all approvals and permits required by regulatory authorities having
jurisdiction over the Plan, the Awards made under the Plan and the shares of
Common Stock issuable pursuant to those Awards.








--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




B.
No shares of Common Stock or other assets shall be issued or delivered under the
Plan unless and until there shall have been compliance with all applicable
requirements of applicable securities laws.



IX.NO EMPLOYMENT/SERVICE RIGHTS


Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.
X.
RECOUPMENT

Optionees and Participants shall be subject to any clawback, recoupment or other
similar policy adopted by the Board as in effect from time to time, and Awards
and any cash, shares of Common Stock or other property or amounts due, paid or
issued to the holder of an Award shall be subject to the terms of such policy,
as in effect from time to time.







--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]






APPENDIX
The following definitions shall be in effect under the Plan:
A.
Award shall mean any of the following awards authorized for issuance or grant
under the Plan: stock options, stock appreciation rights, direct stock
issuances, restricted stock or restricted stock unit awards, performance shares,
performance units, dividend-equivalent rights and cash incentive awards.



B.
Board shall mean the Corporation’s Board of Directors.



C.
Change in Control shall have the meaning assigned to such term in the Award
agreement for the particular Award or in any other agreement incorporated by
reference into the Award agreement for purposes of defining such term, and in
the absence of such a Change in Control definition shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:



(i)
the closing of a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;



(ii)
the closing of a stockholder-approved sale, transfer or other disposition
(including in whole or in part through one or more licensing arrangements) of
all or substantially all of the Corporation’s assets; or



(iii)
a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.



Unless otherwise determined by the Board, in no event shall (i) any public
offering of the Corporation’s securities (whether directly or via a reverse
merger with a public shell company) be deemed to constitute a Change in Control,
(ii) a Change in Control be deemed to have occurred for purposes of the Plan as
a result of a majority of the Board being designated by Capital Royalty Partners
II, L.P. and/or its affiliates or Capital Royalty Partners II, L.P. and/or its
affiliates acquiring, directly or indirectly, beneficial ownership of securities
(or interests convertible into or exercisable for securities) of the Corporation
as a result of one or more equity financing transactions, (iii) a change in the
Stock Exchange in which the Common Stock is listed or (iv) the merger of
Valeritas, Inc. with and into a subsidiary of the Corporation, in each case, be
deemed to constitute a Change in Control.
D.
Code shall mean the Internal Revenue Code of 1986, as amended.



E.
Common Stock shall mean the Corporation’s common stock.








--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




F.
Corporation shall mean Valeritas Holdings, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Valeritas Holdings, Inc. which has by appropriate action assumed the Plan.



G.
Discretionary Grant Program shall mean the discretionary grant program in effect
under Article Two of the Plan pursuant to which stock options and stock
appreciation rights may be granted to one or more eligible individuals.



H.
Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.



I.
Exercise Date shall mean the date on which the Corporation shall have received
written notice of the option exercise.



J.
Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:



(i)
If the Common Stock is at the time listed on any Stock Exchange, then the Fair
Market Value per share of Common Stock on any relevant date shall be the closing
selling price per share of Common Stock at the close of regular trading hours
(i.e., before after-hours trading begins) on the Stock Exchange determined by
the Plan Administrator to be the primary market for the Common Stock, as such
price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global or Global Select Market) or as officially
quoted in the composite tape of transactions on any other Stock Exchange on
which the Corporation’s common stock is then primarily traded. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.



(ii)
If the Common Stock is not at the time listed on any Stock Exchange, then the
Fair Market Value shall be determined by the Plan Administrator through the
reasonable application of a reasonable valuation method that takes into account
the applicable valuation factors set forth in the Treasury Regulations issued
under Section 409A of the Code; provided, however, that with respect to an
Incentive Option, such Fair Market Value shall be determined in accordance with
the standards of Section 422 of the Code and the applicable Treasury Regulations
thereunder.



K.
Family Member means, with respect to a particular Optionee or Participant, any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.



L.
Full Value Award means any of the following Awards made under the Stock Issuance
or Incentive Bonus Programs that are settled in shares of Common Stock:
restricted stock awards (unless issued for cash consideration equal to the Fair
Market Value of the shares of Common Stock on the award date), restricted stock
unit awards, performance shares, performance units, cash incentive awards and
any other Awards under the Plan other than (i) stock options and stock
appreciation rights issued under the Discretionary Grant Program and (ii)
dividend equivalent rights under the Incentive Bonus Program.








--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




M.
Incentive Bonus Program shall mean the incentive bonus program in effect under
Article Four of the Plan.



N.
Incentive Option shall mean an option which satisfies the requirements of Code
Section 422.



O.
Involuntary Termination shall have the meaning assigned to such term in the
Award agreement for the particular Award or in any other agreement incorporated
by reference into the Award agreement for purposes of defining such term. In the
absence of such an Involuntary Termination definition, such term shall mean the
termination of the Service of any individual which occurs by reason of:



(i)
such individual’s involuntary dismissal or discharge by the Corporation (or any
Parent or Subsidiary) for reasons other than Misconduct, or



(ii)
such individual’s voluntary resignation following (A) a change in his or her
position with the Corporation (or any Parent or Subsidiary) which materially
reduces his or her duties and responsibilities or the level of management to
which he or she reports, (B) a reduction in his or her level of compensation
(including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs) by more than fifteen
percent (15%) or (C) a relocation of such individual’s place of employment by
more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected by the Corporation (or any Parent or Subsidiary) without
the individual’s consent.



P.
Misconduct shall have the meaning assigned to such term in the Award agreement
for the particular Award or in any other agreement incorporated by reference
into the Award agreement for purposes of defining such term, and in the absence
of such, Misconduct shall mean the commission of any act of fraud, embezzlement
or dishonesty by the Optionee or Participant, any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Corporation
(or any Parent or Subsidiary), or any other intentional misconduct by such
person adversely affecting the business or affairs of the Corporation (or any
Parent or Subsidiary) in a material manner. The foregoing definition shall not
in any way preclude or restrict the right of the Corporation (or any Parent or
Subsidiary) to discharge or dismiss any Optionee, Participant or other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions, but such other acts or omissions shall not be deemed, for purposes
of the Plan, to constitute grounds for termination for Misconduct.



Q.
1933 Act shall mean the Securities Act of 1933, as amended.



R.
1934 Act shall mean the Securities Exchange Act of 1934, as amended.



S.
Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.



T.
Optionee shall mean any person to whom an option is granted under the
Discretionary Grant Program.



U.
Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.








--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]




V.
Participant shall mean any person who is issued (i) shares of Common Stock,
restricted stock units, performance shares, performance units or other
stock-based awards under the Stock Issuance Program or (ii) an incentive bonus
award under the Incentive Bonus Program.



W.
Performance Goals shall mean any of the following performance criteria upon
which the vesting of one or more Awards under the Plan may be based: (i)
revenue, organic revenue, net sales, or new-product revenue or net sales, (ii)
achievement of specified milestones in the discovery and development of the
Corporation’s technology or of one or more of the Corporation’s products, (iii)
achievement of specified milestones in the commercialization of one or more of
the Corporation’s products, (iv) achievement of specified milestones in the
manufacturing of one or more of the Corporation’s products, (v) expense targets,
(vi) share price, (vii) total shareholder return, (viii) earnings per share,
(ix) operating margin, (x) gross margin, (xi) return measures (including, but
not limited to, return on assets, capital, equity, or sales), (xii) productivity
ratios, (xiii) operating income, (xiv) net operating profit, (xv) net earnings
or net income (before or after taxes), (xvi) cash flow (including, but not
limited to, operating cash flow, free cash flow and cash flow return on
capital), (xvii) earnings before or after interest, taxes, depreciation,
amortization and/or stock-based compensation expense, (xviii) economic value
added, (xix) market share, (xx) working capital targets, (xxi) achievement of
specified milestones relating to corporate partnerships, collaborations, license
transactions, distribution arrangements, mergers, acquisitions, dispositions or
similar business transactions, and (xxii) employee retention and recruiting and
human resources management. In addition, such performance goals may be based
upon the attainment of specified levels of the Corporation’s performance under
one or more of the measures described above relative to the performance of other
entities and may also be based on the performance of any of the Corporation’s
business units or divisions or any Parent or Subsidiary. Performance goals may
include a minimum threshold level of performance below which no award will be
earned, levels of performance at which specified portions of an award will be
earned and a maximum level of performance at which an award will be fully
earned. Each applicable performance goal may be structured at the time of the
Award to provide for appropriate adjustments or exclusions for one or more of
the following items: (A) asset impairments or write-downs; (B) litigation or
governmental investigation expenses and any judgments, verdicts and settlements
in connection therewith; (C) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(D) accruals for reorganization and restructuring programs; (E) any unusual or
infrequently occurring item or event; (F) items of income, gain, loss or expense
attributable to the operations of any business acquired by the Corporation or
costs and expenses incurred in connection with mergers and acquisitions; (G)
items of income, gain, loss or expense attributable to one or more business
operations divested by the Corporation or the gain or loss realized upon the
sale of any such business the assets thereof, (H) accruals for bonus or
incentive compensation costs and expenses associated with cash-based awards made
under the Plan or other bonus or incentive compensation plans of the
Corporation, and (I) the impact of foreign currency fluctuations or changes in
exchange rates.



X.
Permanent Disability or Permanently Disabled have the meaning assigned to such
term in the Award agreement for the particular Award or in any other agreement
incorporated by reference into the Award agreement for purposes of defining such
term, and in the absence of such a definition shall mean the inability of the
Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.



Y.
Plan shall mean the Corporation’s Amended and Restated 2016 Incentive
Compensation Plan as set forth in this document and as subsequently amended or
restated from time to time.






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]






Z.
Plan Administrator shall mean the particular entity, whether the Committee, the
Board or a subcommittee, which is authorized to administer the Discretionary
Grant, Stock Issuance and Incentive Bonus Programs with respect to one or more
classes of eligible persons, to the extent such entity is carrying out its
administrative functions under those programs with respect to the persons under
its jurisdiction.



AA.
Plan Effective Date shall mean May 3, 2016, the date that the Plan was adopted
by the Board.



BB.
Retirement shall have the meaning assigned to such term in the Award agreement
for the particular Award or in any other agreement incorporated by reference
into the Award agreement for purposes of defining such term. In the absence of
such a Retirement definition, such term shall mean the Award holder’s cessation
of Service after attaining age sixty (60) with at least five (5) completed years
of Service to the Corporation.



CC.
Service shall mean the performance of services for the Corporation (or any
Parent or Subsidiary, whether now existing or subsequently established) by a
person in the capacity of an Employee, a non-employee member of the board of
directors or a consultant or independent advisor, except to the extent otherwise
specifically provided in the documents evidencing the option grant or stock
issuance. For purposes of the Plan, an Optionee or Participant shall be deemed
to cease Service immediately upon the occurrence of the either of the following
events: (i) the Optionee or Participant no longer performs services in any of
the foregoing capacities for the Corporation or any Parent or Subsidiary or (ii)
the entity for which the Optionee or Participant is performing such services
ceases to remain a Parent or Subsidiary of the Corporation, even though the
Optionee or Participant may subsequently continue to perform services for that
entity. Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation; provided,
however, that should such leave of absence exceed three (3) months, then for
purposes of determining the period within which an Incentive Option may be
exercised as such under the federal tax laws, the Optionee’s Service shall be
deemed to cease on the first day immediately following the expiration of such
three (3)-month period, unless Optionee is provided with the right to return to
Service following such leave either by statute or by written contract. Except to
the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the Optionee
or Participant is on a leave of absence.



DD.
Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.



EE.
Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.



FF.
Stock Issuance Program shall mean the stock issuance program in effect under
Article Three of the Plan.



GG.
Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.






--------------------------------------------------------------------------------

valeritaslogoa02.jpg [valeritaslogoa02.jpg]






HH.
10% Stockholder shall mean the owner of stock (as determined under Code Section
424(d)) possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Corporation (or any Parent or Subsidiary).



II.
Underwriting Agreement shall mean the agreement between the Corporation and the
underwriter or underwriters managing the initial public offering of the Common
Stock.



JJ.
Underwriting Date shall mean the date on which the Underwriting Agreement is
executed and priced in connection with the initial public offering of the Common
Stock or, if earlier, the closing of a private placement of securities of the
Corporation of at least $25,000,000.



KK.
Withholding Taxes shall mean the applicable federal and state income and
employment withholding taxes to which the holder of an Award under the Plan may
become subject in connection with the issuance, exercise, vesting or settlement
of that Award.






